Citation Nr: 0528112	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral leg 
disability, including muscle loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1961 to April 
1964.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2003, a statement of the 
case was issued in January 2004, and a substantive appeal was 
received in March 2004.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a hearing at the RO but 
withdrew his request by correspondence received in August 
2004.  The veteran also withdrew his appeal for his hearing 
disability in August 2004.

The veteran is already service connected for residuals of a 
right knee injury, chondromalacia.  The following decision of 
the Board addresses bilateral leg disability other than 
disability associated with the right knee disability. 


FINDINGS OF FACT

1.  The complaint of tired legs noted in January 1962 was 
acute in nature and not indicative of chronic bilateral leg 
disability. 

2.  Chronic bilateral leg disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is chronic bilateral leg disability otherwise 
related to such service. 


CONCLUSION OF LAW

Bilateral leg disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 2003, 
January 2004, and December 2004 RO letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
RO letters the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board also notes that the May 2003 VCAA letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

In this case, the RO's decision to deny the claim in March 
2003 came before notification of the veteran's rights under 
VCAA for the issue on appeal.  However, the veteran was 
notified of his rights under VCAA for his other claim in 
November 2002 prior to the March 2003 decision.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the May 2003 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, and 
VA medical records.  The Board notes that a VA examination 
for the veteran's claim has not been conducted.  However, in 
view of the fact that the service medical records reflect an 
acute symptom and the lack of competent evidence of leg 
symptomatology for many years after service, the Board 
concludes that the record as it stands includes sufficient 
competent evidence to decide the claim and that no VA 
examination with etiology opinion is necessary.  38 C.F.R. 
§ 3.159(c)(4).  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with these issues. 

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records revealed treatment for complaints of 
tired legs in January 1962.  Other service medical records 
revealed an injury to the right knee as a result of an 
automobile accident.  The veteran's examination prior to 
discharge in March 1964 reflected that his lower extremities 
were abnormal in that he had "tender with pressure on 
patella and crepitation, chondro malicia patella."  The 
veteran's Report of Medical History in March 1964 recorded 
his right knee injury and indicated his lameness was due to 
his knee.  No other defects to his legs were noted on the 
veteran's medical records.     

The report of a VA examination conducted in June 1969 notes a 
right knee disorder, but does not include any complaints of 
bilateral leg problems or any clinical findings of any 
abnormalities of the lower extremities (other than the right 
knee).  

VA treatment notes in September 2002 reflected complaints of 
generalized leg pain.  The treatment notes also noted that 
the veteran had a history of arthritis in his knees for 
several years.  The veteran was treated again in November for 
2002 for his right leg which "looked erythematos and maybe 
infected."  The veteran explained at treatment that his leg 
got swollen, warm, and felt tight a week previously and now 
the swelling had gone down.  The veteran was given medication 
for the pain and encouraged to go to Triage.

VA progress notes from January through December 2004 recorded 
that the veteran has had weakness of the legs for the past 
four years.  The treatment notes also recorded this condition 
as chronic lower extremity weakness or pain.  An October 2004 
treatment note reflected that the veteran's extremities had 
"mild chronic venous stasis, peripheral pulses present."  
The progress notes also recorded severe osteoarthritis in 
knees, fingers, and spine.  The progress notes reflected a 
"meralgia paresthetica in right thigh."  The treatment 
notes also reflect that the veteran underwent an 
electromyographic and nerve conduction study in November 
2004.  The study "revealed normal distal latencies in the 
right and left peroneal and tibial nerves."  The study also 
revealed normal peroneal nerves and moderately decreased in 
both right and left tibial nerves.  The examiner also found 
that the "needle EMG revealed evidence of acute and chronic 
denervation in the right gastrocnemius muscle (tibial nerve, 
S1) and evidence of chronic or old denervation in the right 
tibialis anterior (peroneal nerve, L5) and vastus lateralis 
muscle (L4, femoral nerve)."  The examiner concluded that 
the study revealed "a longstanding lumbosacral 
polyradiculopathy superimposed on a mild polyneuropathy."      

The veteran underwent a VA examination in December 2004 for 
his service-connected right knee injury with chondromalacia.  
At the examination, the examiner found "severe predominately 
lateral patellofemoral chondromalacia," "severely flattened 
degenerated appearance of the anterior two-thirds of the 
posterior horn of the medial meniscus," "moderate medial 
compartment osteoarthritis," and "patellar tendonosis."  
The veteran's service-connected right knee injury with 
chondromalacia is currently rated at 20 percent disabling.    

Based on the totality of the evidence, the Board is compelled 
to find that the veteran's complaints of tired legs in-
service was related to an acute condition, as there is no 
further treatment for this condition during service and no 
disability of the legs was found at the veteran's exam prior 
to discharge other than his residuals to a right knee injury 
for which he is service-connected.  The fact that no chronic 
disability of the legs was noted on discharge examination 
demonstrates that trained military medical personnel were of 
the opinion, after examining the veteran, that no such 
chronic disability was present.  The fact that the veteran 
did not report any continuing bilateral leg problems at the 
time of discharge also suggests that the veteran himself did 
not believe that he was suffering from any such chronic 
disorder.  It also appears that no chronic bilateral leg 
disability was reported (either by the veteran or the 
examiner) on VA examination in 1969, several years after 
service.  

In fact, the earliest medical records reflecting treatment 
for leg pain are dated in September 2002, approximately 40 
years after his complaints in-service.  Treatment notes in 
2004 reflect a history of weakness in his legs for four 
years, indicating that the veteran may have began his current 
condition in 2000, more than 35 years after service.  There 
is no evidence of a link between veteran's current leg 
weakness/pain and service.  Given the length of time between 
the in-service complaints and the veteran's current leg 
weakness/pain and the lack of evidence of a link, the Board 
finds that there is no relationship between the veteran's 
current bilateral leg disability and service.  
          
Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

The appeal is denied. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


